ORDER

, PER CURIAM.
Felicia Smith appeals from the sentence and judgment entered following a bench trial convicting her of driving while revoked and driving while intoxicated. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudefitial purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30;25(b) (2015).